


Exhibit 10.30


Separation Agreement


This Separation Agreement (“Agreement”) is entered into by Skullcandy (the
“Company”) and Nathan Morley (“Employee.”)


1.    Termination of Employment. Employee acknowledges Employee’s employment
with the Company was terminated effective September 13, 2013 (“Separation
Date”), after which date Employee performed no further duties, functions or
services for the Company.


2.    Payment of Moneys Owed. Employee acknowledges the Company has paid all
compensation owed to Employee as a result of Employee’s employment with the
Company, including but not limited to Employee’s salary/wages through the
Separation Date, all accrued but unused vacation/flex time through that date,
all commissions and/or bonuses owed to Employee, and all business expenses, if
any, incurred by Employee as a result of Employee’s employment with the Company.
Employee further agrees that he has no present claim for wages or benefits, and
that he is not and would not be entitled to any future wages or benefits
pursuant to any claims, other than the severance pay and benefits under this
Agreement.


3.    Additional Payment. Within fourteen (14) days after the execution of this
Agreement, the Company shall pay Employee a lump sum in the gross amount equal
to $123,076.07 less appropriate income tax withholding and payroll deductions.
The payment of this additional amount does not constitute continued employment
or contractor status with the Company.


4.    Medical Insurance Continuation. If Employee elects to continue coverage
for himself and his family under the Company’s group medical plan pursuant to
COBRA, the Company shall pay the premiums to continue such coverage from October
1, 2013 through December 31, 2013, for a period of three (3) months. Thereafter,
Employee shall be solely responsible for any COBRA payments or continued
coverage under the Company’s medical plan (under the terms of COBRA).


5.    Acknowledgment of Full Payment. Employee acknowledges the payments and
arrangements described in paragraphs 2 through 4 above shall constitute full and
complete satisfaction of any and all amounts due and owing to Employee as a
result of Employee’s employment with the Company and/or the termination of
employment, and that in the absence of this Agreement, Employee would not be
entitled to, among other things, the payments specified in paragraph 3 above and
the continued medical insurance coverage specified in the first sentence of
paragraph 4 above.


6.    Options. In accordance with IRS guidelines, Employee has 90-days from the
Separation Date to exercise his vested stock options (if any), after which time
any unexercised options will be cancelled and forfeited.


7.    Unemployment Benefits. The Company will not contest Employee’s application
for unemployment insurance benefits, if any, as a result of this Agreement. The
Company does not admit or deny, by so doing, that Employee had a right to
receive unemployment insurance benefits.


8.    Non-Disclosure of Confidential Information. Employee acknowledges and
agrees that Employee has not revealed and will not reveal in the future, nor use
for Employee’s own purposes, any trade secret, proprietary information or any
confidential information about the Company, its products, its service, its
customers, or its methods of doing business. Employee further acknowledges his
obligations under the Company’s Employment, Confidential Information, Invention
Assignment, Noncompetition and Arbitration Agreements, entered into as a
condition of his employment, including, without limitation, his duties related
to confidential Company information, non-solicitation of Company employees, and
inventions made during his tenure at the Company.


9.    Return of Company Property. No later than the Separation Date, Employee
shall return all property issued by the Company, including without limitation,
all keys, access cards, credit cards, calling cards, computer hardware and
software, cellular phones, pdas, blackberries and other mobile communications
devices, and any and all confidential or proprietary Documents. For purposes of
this Agreement, the term “Documents” means any written records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, forms, or any other written material, whether in physical or digital
form.


10.    Release and Discharge of Claims. Except as to such rights or claims as
may be created by this Agreement, Employee hereby irrevocably and
unconditionally remises, releases, and forever discharges the Company and any
predecessor, successor, parent, subsidiary or affiliated corporation, and all
present or former directors, officers, agents, employees, insurers,
representatives, and attorneys, (and directors, officers, agents, employees,
insurers, representatives, and attorneys of any parent,




--------------------------------------------------------------------------------




subsidiary, or affiliated corporations), and all persons acting by, through,
under or in concert with any of them (collectively the “Releasees”), or any of
them, from any and all actions, causes of action, suits, debts, charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, and expenses (including attorney’s fees and costs
actually incurred), of any nature whatsoever, in law or equity, known or
unknown, suspected or unsuspected, fixed or contingent, which any of them ever
had or now has against the Releasees, from the beginning of time to the date of
this Agreement, including but without limitation on the foregoing general terms,
any claims arising from or relating to Employee’s employment relationship with
the Company or the termination thereof, including any claims arising from any
alleged breach of contract, covenant of good faith and fair dealing, wrongful
termination, tort or any violation of any federal, state or local statutes,
ordinances or common law, including but not limited to: (1) the Civil Rights Act
of 1964, as amended; (2) 42 U.S.C. § 1981; (3) the California Fair Employment
and Housing Act (which prohibits discrimination and harassment based upon race,
religion, sex, age, color, national origin, disability, medical condition,
marital status and similar protected categories); (4) Section 503 of the
Rehabilitation Act of 1973; (5) the Americans with Disabilities Act; (6) the
Fair Labor Standards Act (including the Equal Pay Act); (7) the California Penal
Code; (8) the California Constitution; (9) the California Labor Code; (10) the
Federal and California Family and Medical Leave Acts; (11) the Employee
Retirement Income Security Act, as amended; (12) the Federal and California
Worker Adjustment and Retraining Notification Act; (13) the Age Discrimination
in Employment Act of 1967 (“ADEA”); and (14) the Older Workers Benefit
Protection Act (“OWBPA”) which Employee now has, owns or holds, or claims to
have, own or hold, or which Employee at any time heretofore had, owned or held,
or claimed to have, own or hold against any of the Releasees relating to any
conduct occurring prior to and including the date of execution of this
Agreement.


In addition, if Employee is 40 years old or older at the time of this Agreement
and in return for the consideration identified in Paragraphs 3 and 4 above,
Employee specifically represents that Employee is knowingly and voluntarily
waiving and releasing any rights Employee may have for age discrimination under
the ADEA or OWBPA.


11.    Knowing and Voluntary Waiver. Section 1542 of the Civil Code of the State
of California provides, generally, that a release does not extend to unknown
claims. Specifically, Section 1542 of the Civil Code of the State of California
states as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


For the purposes of implementing a full and complete release and discharge of
Releasees, Employee expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California and
acknowledges that this Agreement is intended to include and discharge all claims
which Employee does not know or suspect to exist at the time of execution of
this Agreement related to Employee’s employment with the Company and/or the
termination of that employment.


12.    Consideration Period. If (and only if) Employee is 40 years old or older
at the time of this Agreement and in accordance with the ADEA and OWBPA,
Employee acknowledges that: (1) Employee has been advised by the Company that
Employee is entitled to a period of forty-five (45) days from the Separation
Date within which to consider this Agreement before signing it; (2) Employee is
free to sign this Agreement at any time prior to the expiration of this
forty-five (45) day period if Employee so wishes; (3) Employee expressly
acknowledges that Employee has taken sufficient time to consider this Agreement
before signing it; and (4) this Agreement is written in a manner that Employee
can understand, and Employee has fully considered the terms and conditions of
this Agreement. If Employee is under the age of 40 at the time of this
Agreement, Employee has forty-five (45) days from the Separation date to execute
and return the Agreement to the Company, or the Agreement will automatically
expire and become null and void.
13.    Revocation Period. If (and only if) Employee is 40 years old or older at
the time of this Agreement, the following paragraph applies: Employee
acknowledges that Employee is knowingly and voluntarily waiving and releasing
any rights Employee may have under the ADEA and OWBPA. Employee also
acknowledges that the consideration given for the waiver and release set forth
in paragraphs 3 and 4 of this Agreement is in addition to anything of value to
which Employee was already entitled. Employee further acknowledges that Employee
has been advised by this writing, as required by the OWBPA Act, that: (1)
Employee’s waiver and release does not apply to any rights or claims that may
arise after the effective date of this Agreement, or that are otherwise
prohibited from release by law; (2) Employee should consult with an attorney
prior to executing this Agreement; (3) Employee has up to forty-five (45) days
from the Separation Date to consider this Agreement (although Employee may
execute this Agreement earlier at the Employee’s discretion); (4) Employee has
seven (7) days following execution of this Agreement to revoke the Agreement;
(5) Employee has been provided with the statistical information (attached hereto
as Appendix A) required by the OWBPA; and (6) this Agreement shall not be
effective until the date upon which the revocation period has expired. Employee
shall provide a fully executed copy of this Agreement to the Company, attention
Leslie McMahon, the date of execution of which by Employee shall begin the
seven-day revocation period. Employee may revoke this Release only by giving Ms.
McMahon,




--------------------------------------------------------------------------------




formal, written notice of the revocation of this Agreement, which should be
addressed to Skullcandy, Attn: Leslie McMahon, 1441 Ute Boulevard, Suite 250,
Park City, UT 84098, and which should be received by Ms. McMahon, by the close
of business on the seventh (7th) day following Employee’s execution of this
Agreement.
14.    No Filings or Assignment. Employee represents that Employee has not
initiated any suit or action before any federal, state or local judicial or
administrative forum with respect to any matter arising out of or connected with
Employee’s employment by the Company and/or the termination of that employment.
Employee also represents that he has not previously transferred, assigned or
conveyed any right or claim released in this Agreement. Employee further
represents that he has not suffered any work-related injury during his
employment with the Company that he has not reported to the Company.


15.    Confidentiality. Employee represents and agrees that Employee will keep
the terms, amount and fact of this Agreement confidential, and that Employee
will not disclose any information concerning this Agreement to any third person,
other than Employee’s legal and financial advisors or members of Employee’s
family, who shall also be advised of its confidentiality and who shall agree to
be bound by this confidentiality agreement. Without limiting the generality of
the foregoing, Employee specifically agrees that Employee shall not disclose
information regarding this Agreement to any current or former employee of the
Company. Employee agrees that a prohibited disclosure by Employee, Employee’s
family, attorneys, agents, advisors or representatives, whether individually or
jointly, of any of the terms and conditions in violation of the foregoing shall
constitute and be treated as a material breach of this Agreement.


16.    Mutual Non-disparagement. The Parties agree that, for a period of one
year following the Separation Date, they shall not, in any communications with
the press or other media or to any customer, client or supplier of the Company,
or any affiliate of the Company, criticize, ridicule or make any statement which
disparages or is derogatory of each other or its affiliates or any of their
respective directors or senior officers, employees or contractors. In responding
to inquiries about Employee from prospective employers or other third parties,
the Company shall confirm only Employee’s dates of employment, titles, and final
rate of pay.


17.    No Representations. Employee represents and acknowledges that in
executing this Agreement Employee does not rely and has not relied on any
representation or statement by any of the Releasees or by any of the Releasees’
agents, representatives or attorneys with regard to the subject matter, basis or
effect of this Agreement.


18.    Binding Agreement/Governing Law. This Agreement shall be binding upon
Employee and Employee’s heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of Releasees and each of
them, and to their heirs, administrators, representatives, executors,
successors, and assigns. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed
under the laws of the State of California. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.


19.    Severability. Should any provision of this Agreement be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected, and said illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement.


20.    Encouragement to Consult With Attorney. Employee is encouraged to consult
with an attorney before signing this Agreement, but is free to sign the
Agreement at the Employee’s discretion.
21.    Voluntary Agreement. Employee acknowledges that Employee has carefully
read and fully understands this entire Agreement, and that Employee is
voluntarily entering into this Agreement.
    
22.    Entire Agreement. This Agreement sets forth the entire agreement between
the parties, and fully supersedes any and all prior agreements or understandings
between the parties pertaining to the subject matter of the Agreement and/or
Employee’s employment with the Company.


PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.




--------------------------------------------------------------------------------






Sincerely,




_______________________
Leslie McMahon
Director, Talent


I expressly acknowledge that I enter this Agreement knowingly and voluntarily,
without any coercion or duress, and that I have had an adequate opportunity to
review this letter and to consult my attorney regarding it to the extent I wish
to do so. I understand the contents of this letter, and I agree to all of its
terms and conditions.


Date: ______________________     ______________________________
Nathan Morley


























